Citation Nr: 1314620	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA pension benefits in the amount of $34,023.86, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal which has been reviewed.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded VA pension benefits effective February 27, 2004 (to be paid effective March 1, 2004).  The monthly pension amount awarded was based on reported annual income of the Veteran and his spouse totaling $10,400.00 and unreimbursed medical expenses totaling $1,560.00.  In September 2007, VA notified the Veteran that it had received information that the Veteran and his spouse had received income in 2004 and 2005 which he had failed to report to VA.  Thereafter, in December 2007, VA requested the Veteran complete VA Forms 21-0516, "Improved Pension Eligibility Verification Report," for the years 2004 to the present.  He was notified that failure to submit the required information within sixty days would result in termination of his benefits effective March 1, 2004 (the date payment of benefits began).  

No income information was received from the Veteran within sixty days of the December 2007 letter.  Accordingly, VA took action in July 2008 to terminate his pension, effective March 1, 2004.  This action created an overpayment in the amount of $34,023.86.  The Veteran requested a waiver of recovery of the overpayment, citing financial hardship.  This request for a waiver of recovery was denied by the Committee in November 2008; the Veteran filed a notice of disagreement with this decision and this appeal ensued.  

Pertinent to the current remand, following VA's action terminating his pension, the Veteran submitted numerous statements contending that the debt purported by VA was not valid.  Specifically, he asserted that he was unaware of the need to provide VA with information concerning his wife's income as they were separated at the time.  In addition to his lay statements, in August 2008, the Veteran submitted copies of tax information showing income received by him and his spouse in 2004 and 2005.  He also submitted copies of tax information pertaining to benefits received from the Social Security Administration (SSA) in 2006 and 2007.  Finally, he submitted a completed VA Form 5655, "Financial Status Report," along with a statement of unreimbursed medical expenses for him and his wife.  

The Board notes that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011); VAOPGCPREC 6-98 (Apr. 24, 1998).  Although a 180-day time limit applies to a veteran's request for waiver of recovery, there is no time limit pertaining to his challenge of the validity of the overpayment.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and that the Board errs in considering one issue when the other issue is unresolved.  

In this case, it does not appear that the RO has considered the Veteran's contentions regarding the validity of his debt.  In this regard, it is not certain whether consideration has been given to whether the information submitted by the Veteran in August 2008, although not in the form prescribed by VA (i.e., "Improved Pension Eligibility Verification Report"), was sufficient to require adjustment of his benefits, if necessary, in accordance with the facts found.  See 38 C.F.R. § 3.652(b) (2012).  Accordingly, a remand is necessary for the RO to address this issue along with the request for a waiver of indebtedness.  

Additionally, in order to resolve the validity of the debt, the claims file must document the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an audit of the benefits he received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be included in the claims file.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the issue of entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $34,023.86, to specifically include the preliminary issue of the validity of the debt.  Consideration should be given to whether the evidence submitted by the Veteran in August 2008 was sufficient to require adjustment of his benefits, if necessary, in accordance with the facts found.  See 38 C.F.R. § 3.652(b) (2012).  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


